DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to new claims 29-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 29, 31, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas (US 2002/0114315 A1) in view of  Noerpel et al(US 2003/0050072 A1) .
Regarding claims 29 and 33, Kangas ‘315 teaches, a user equipment (UE) (see para 31 and Figs. 1-4, i.e. mobile station (MS)) comprising a processor (see para 31-34 and Fig. 1, MCU 120 coupled to memory 130) configured to: receive, from a base station, first system information comprising scheduling information identifying broadcast of second system information( see para 25, 26, 42, 57 and Figs. 1-2, i.e.,  MS receiving first system information  on  PBCCH, the PBCCH broadcast includes indication of the packet system information presence); transmit, to the base station, a request message based on the scheduling information; (see 25, 26, 42, 53, 78 and Figs. 1-2, when the presence of PSI is indicated on  PBCCH the MS sending a request to obtain PSI) and receive, from the base station, on-demand system information in response to the transmitted request message(see 25, 26, 42, 53, 78 and Figs. 1-2, when the presence of PSI is indicated on PBCCH the MS sending a request to obtain PSI and receiving the PSI from the base station in response to the request ),wherein the second system information comprises the on-demand system information(see 25, 26, 42, 53, 78 and Figs. 1-2, receiving the PSI from the base station in response to the request ).  
Kangas ‘315 does not explicitly teach, transmit, to the base station, a request message of a random access procedure based on the scheduling information.
see para 81, 95 and Fig. 6, the access terminal transmitting RACH message 13, based on the information received from A-BCCH, in order to receive system information related to a second broadcast T-BCCH-11). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, the RACH message sending method of Noerpet ‘072 into the communication system of Kangas ‘315, since such modification would provide a system of sharing radio resources between at least one existing service provider and a second existing or new service provider, to provide both new and existing services to their respective users, as suggested by Noerpet ‘072(see para 2).
Regarding claims 31 and 35, Kangas ‘315 teaches, a base station (see para 31 and Figs. 1-4, i.e. method of controlling BTS 50) comprising a processor ( see para 31-34, Fig. 1,  BTS 50)configured to: 3Appln. No.: 16/688,236 broadcast first system information comprising scheduling information identifying broadcast of second system information( see para 25, 26, 42, 57 and Figs. 1-2, i.e.,  BTS broadcasting first system information  on  PBCCH, the PBCCH broadcast includes indication of the packet system information presence); receive a request message of a random access procedure from a user equipment (UE) based on the scheduling information( see para 25, 26, 42, 53, 78 and Figs. 1-2, when the presence of PSI is indicated on  PBCCH the MS sending a request to obtain PSI ); and broadcast on-demand system information in response to the request message(see para 22-23 and Figs. 1-2, i.e., sending system information  to the MS based on the received request), wherein the second system information comprises the on-demand system information( see para 22-23 and Figs. 1-2, i.e., sending specific PSI messages to the MS based on the received request).

Noerpet ‘072 teaches, receive a request message of a random access procedure from a user equipment (UE) based on the scheduling information (see para 81, 95 and Fig. 6, the access terminal transmitting RACH message 13, based on the information received from A-BCCH, in order to receive system information related to a second broadcast T-BCCH-11). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, the RACH message sending method of Noerpet ‘072 into the communication system of Kangas ‘315, since such modification would provide a system of sharing radio resources between at least one existing service provider and a second existing or new service provider, to provide both new and existing services to their respective users, as suggested by Noerpet ‘072(see para 2).

Claims 30, 32, 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas ‘315 and Noerpet ‘072 as applied to claims above, and further in view of Park et al(US 2010/0195579 A1)

Regarding claims 30, 32, 34 and 36, the combination of Kangas ‘315 and Noerpet ‘072 does not explicitly teach, wherein the request message comprises a random access channel (RACH) preamble.
Park ‘579 teaches, wherein the request message comprises a random access channel (RACH) preamble (see para 54, 60 and Fig. 6, a preamble being transmitted to eNB as a request).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/AWET HAILE/Primary Examiner, Art Unit 2474